Citation Nr: 1143229	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-27 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to waiver of an overpayment in the amount of $3107, to include initial consideration of the validity of the debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from January to June 1965; he also had service in the Army National Guard.  
This case comes before the Board of Veterans' Appeals (Board) on appeal of a 2007 decision of the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO), which found an overpayment of $3107.  The Veteran timely appealed.

In response to the Veteran's request for a hearing in his September 2008 substantive appeal, the Veteran was notified in April 2009 that a videoconference hearing was scheduled for May 6, 2009.  Because he failed to appear without explanation, the Veteran's request for a hearing is considered to have been withdrawn.  38 U.S.C.A. § 38 C.F.R. § 20.702(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that the Veteran was granted service connection for a left ankle disability by rating decision in June 1993 and assigned a noncompensable evaluation effective March 12, 1993.  An August 2001 rating decision granted a 20 percent evaluation for the left ankle disability, effective April 17, 2001, with the Veteran being paid $194 monthly compensation beginning May 1, 2001.  

A letter was sent to the Veteran by VA in September 2006 in which it was noted that information received from the Defense Finance and Accounting Service (DFAS) showed that the Veteran began receiving military retired pay in the amount of $274, effective April 26, 2006.  It was proposed to reduce the Veteran's monthly VA benefits from $218 to $56, effective April 26, 2006 because a Veteran is not allowed to receive full military retired pay and full VA compensation at the same time.  The letter noted that, if VA compensation is less than retired pay, the Veteran would receive VA compensation payments and the military service department would pay the Veteran the difference between his compensation and his retired pay.  It was noted that the required adjustment would result in an overpayment of benefits that had been paid to the Veteran.  

A VA letter was sent to the Veteran in April 2007 in which it was noted that the September 2006 VA letter was in error because it should have noted that the Veteran's VA monthly benefits should have gone from $218 to $0, effective May 1, 2006, rather than to $56, and from $225 to $0, effective December 1, 2006.  This adjustment would result in an overpayment of benefits to the Veteran.  

The Veteran was notified in a letter from VA in July 2007 that the change in benefits resulted in an overpayment of $3107, which was to be recouped from the VA benefits the Veteran was currently receiving, beginning October 2007.  A VA letter was sent to the Veteran later in July 2007 showing the new monthly amounts.  

According to a September 2007 letter from DFAS, the Veteran was currently in receipt of retired pay in the gross monthly amount of $281.  After a VA Waiver in the amount of $225 was deducted, the Veteran received retired pay in the net amount of "$29.58."  A 2007 Retiree Account Statement showed that the Veteran had Gross Pay of $281, VA Waiver of $225, SBP costs of $16.42, and Taxable Income of $39.58.  Also on file is Internal Revenue Service (IRS) Form 1099-R for 2007, in which it was reported that the Veteran had Gross Distribution of United States Military Retirement Pay from DFAS of $523.96.  

The above evidence reveals some confusion as to whether a valid debt was incurred in this case.  It appears to the Board that, based on the circumstances of this case, in which the amount of the Veteran's retired pay was greater than his VA compensation, the Veteran should receive his full VA compensation and DFAS would adjust his retired pay accordingly.  Based on the information on file for 2007, it appears that the Veteran did receive his full VA compensation and his military retired pay was adjusted accordingly.  It is, however, unclear what happened prior to 2007.  If DFAS did adjust the Veteran's retired pay throughout the period in question, from April 2006 through June 2007, then VA should not have withheld his VA compensation during that period and no overpayment should have been created.
The United States Court of Appeals for Veterans Claims ("the Court") has held that when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430, 434-35   (1991).  See, too, VAOPGCPREC 6-98 (July 24, 1998) (holding that when a Veteran challenges the validity of the debt and seeks waiver of the debt, the RO must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt before referring the waiver request to the Committee).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  38 C.F.R. 
§ 1.911(c)(1).  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.

Consequently, The Board concludes that additional action is warranted prior to final adjudication of the issue on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran will be requested to submit his 2006 Retiree Account Statement and his IRS Form 1099-R for 2006 in order to determine whether the DFAS adjusted his retired pay in 2006 as it did in 2007.  Any evidence obtained will be associated with the claims file.

2.  The AMC/RO should obtain a written accounting of the VA debt, as it is unclear from the record how the debt of $3107 was determined.  It appears to the Board that, based on the information on file and the VA assumptions that the Veteran owes $218 a month for May thru November 2006 and $225 a month for December 2006 thru June 2007, the debt should be $3101.  This report will be associated with the claims file.

3.  Thereafter, the Veteran's claim for waiver of recovery of overpayment, to include the initial question of the validity of the debt, will be readjudicated.  If it is concluded that the debt is valid, the claim for waiver will include consideration of the provisions of 38 C.F.R. § 1.965(a) and each element of the equity and good conscience standard.  If the claim continues to be denied, the Veteran will be sent a Supplemental Statement of the Case, which explains the decisions made by VA, and given a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

